       Case 6:21-cv-00511-ADA Document 269 Filed 07/27/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


FRESHUB, INC. and FRESHUB, LTD.,

                   Plaintiffs,
                                                Case No. 6:21-CV-00511-ADA
      v.

AMAZON.COM, INC., a Delaware Corporation,
AMAZON.COM SERVICES LLC, a Delaware
Limited Liability Company, PRIME NOW, LLC, a
Delaware Limited Liability Company, and WHOLE
FOODS MARKET SERVICES, INC., a Texas
Corporation,

                   Defendants.



                        STIPULATION REGARDING
             EXTENSION TO FILE MOTION FOR ATTORNEYS’ FEES
         Case 6:21-cv-00511-ADA Document 269 Filed 07/27/21 Page 2 of 5




       Amazon.com, Inc., Amazon.com Services LLC, Prime Now, LLC, and Whole Foods

Market Services, Inc. (“Defendants”) and Plaintiffs Freshub, Inc. and Freshub, Ltd. (“Freshub”)

stipulate as follows:

       WHEREAS, the Court entered a final judgment on July 13, 2021 (Dkt. 268);

       WHEREAS, the Court has not ruled in the first instance on the issues presented at the bench

trial in this matter, specifically, Defendants’ defense that the asserted patents are unenforceable

due to inequitable conduct;

       WHEREAS, per Federal Rule of Civil Procedure 54, Defendants’ deadline to file a motion

for attorney fees and expenses is currently July 29, 2021 (see Fed. R. Civ. P. 54(d)(2)(B)(ii));

       WHEREAS, Defendants have agreed that they will only file a motion for attorneys’ fees

in the event that they prevail on their defense that the asserted patents are unenforceable due to

inequitable conduct;

       WHEREAS, the parties agree that, since this basis for seeking attorneys’ fees and expenses

is not yet ripe, both party and Court resources will be preserved by deferring such motion, if any,

until after the inequitable conduct issue is finally determined;

       BASED ON THE FOREGOING, THE PARTIES HEREBY STIPULATE as follows:

Defendants’ motion for attorney fees and expenses, if any, shall be due 30 days after the final

resolution of the inequitable conduct defense, inclusive of any appeals.

///
        Case 6:21-cv-00511-ADA Document 269 Filed 07/27/21 Page 3 of 5




Dated: July 27, 2021

 Respectfully submitted,                   Respectfully submitted,


 /s/ Eric B. Young                         /s/ Lisa Kobialka
                                           John Palmer
 Of Counsel:                               Texas Bar No. 15430600
                                           palmer@namanhowell.com
 Barry K. Shelton (TX Bar #24055029)       NAMAN HOWELL SMITH & LEE PLLC
 bshelton@sheltoncoburn.com                400 Austin Ave., Suite 800, P.O. Box 1470
 Bradley Dalton Coburn                     Waco, TX 76703
 coburn@sheltoncoburn.com                  Telephone: (254) 755-4100
 SHELTON COBURN LLP                        Fax: (254) 754-6331
 311 RR 620 S, Suite 205
 Austin, TX 78734
 Tel: (512) 263-2165
 Fax: (512) 263-2166


 J. David Hadden, (CSB No. 176148)         Paul J. Andre (Pro Hac Vice)
 Email: dhadden@fenwick.com                California Bar No. 196585
 Saina S. Shamilov, (CSB No. 215636)       Lisa Kobialka (Pro Hac Vice)
 Email: sshamilov@fenwick.com              California Bar No. 191404
 Todd R. Gregorian (CSB No. 236096)        James Hannah (Pro Hac Vice)
 Email: tgregorian@fenwick.com             California Bar No. 237978
 Ravi R. Ranganath (CSB No. 272981)        KRAMER LEVIN NAFTALIS
 Email: rranganath@fenwick.com             & FRANKEL LLP
 Allen Wang (CSB No. 278953)               990 Marsh Road Menlo Park, CA 94025
 Email: allen.wang@fenwick.com             Telephone: (650) 752-1700
 Eric B. Young (CSB No. 318754)            pandre@kramerlevin.com
 Email: eyoung@fenwick.com                 lkobialka@kramerlevin.com
 FENWICK & WEST LLP                        jhannah@kramerlevin.com
 Silicon Valley Center
 801 California Street
 Mountain View, CA 94041
 Telephone: 650.988.8500
 Facsimile: 650.938.5200


 Counsel for Defendants                    Counsel for Plaintiffs,
 AMAZON.COM, INC., AMAZON.COM              FRESHUB, INC. AND FRESHUB, LTD.
 SERVICES LLC, PRIME NOW, LLC, and
 WHOLE FOODS MARKET SERVICES,
 INC




                                       2
        Case 6:21-cv-00511-ADA Document 269 Filed 07/27/21 Page 4 of 5




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3) on July 27, 2021.

                                            /s/ Eric B. Young
                                              Eric B. Young




                                             3
           Case 6:21-cv-00511-ADA Document 269 Filed 07/27/21 Page 5 of 5




                                     [PROPOSED] ORDER


       PURSUANT TO STIPULATION, Defendants’ motion for attorney fees and expenses

shall be due 30 days after the final resolution of the inequitable conduct defense, inclusive of any

appeals.


       SO ORDERED.


       SIGNED this             day of                        , 2021.




                                              ALAN D. ALBRIGHT
                                              UNITED STATES DISTRICT JUDGE
